Order

PER CURIAM.
Norman Glasgow appeals his conviction for attempt to manufacture a controlled substance (methamphetamine), § 195.211, RSMo 2000, for which he was sentenced to fifteen years’ imprisonment. He contends that the trial court erred in allowing inadmissible evidence of an uncharged, unrelated crime, and he was thereby prejudiced.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).